Citation Nr: 1515383	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  13-15 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for pes planus. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Counsel
INTRODUCTION

The Veteran served on active duty from May 1995 to April 1996.

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2011 and February 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In May 2014, the Veteran presented sworn testimony during a video conference hearing in Columbia, South Carolina, which was chaired by the undersigned.  A transcript of that hearing has been associated with the claims file.  

The Veteran filed a March 2015 notice of disagreement (NOD) with the February 2015 rating decision that denied service connection for pes planus.  However, the RO has not issued a statement of the case (SOC) for this issue.  Because the filing of an NOD initiates appellate review, the appeal for service connection for pes planus must be remanded for the preparation of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on her part is required.


REMAND

As noted above, there is no evidence in the claims file to indicate that the RO issued an SOC in response to the Veteran's March 2015 NOD with the denial of service connection for pes planus.  Therefore, the issue of entitlement to service connection for pes planus must be remanded to the AOJ to issue an SOC.  See Manlincon, supra.

With regard to the low back claim, the Board's review of the claims file reveals that there may be outstanding VA treatment records.  Specifically, although the Veteran testified to receiving treatment at the Charleston VA Medical Center (VAMC) beginning in 1996, the earliest VA treatment records are dated in 2001.  See BVA hearing transcript, May 2014.  The case must be remanded to obtain any outstanding VA treatment records.  38 C.F.R. § 3.159 (2014).

Additionally, the Board finds that the VA medical opinion of record, dated in September 2011, is inadequate to decide the claim.  The examiner concluded that the Veteran's low back condition was not related to a single fall in September 1995 without any subsequent inservice treatment.  This characterization is not consistent with the service treatment records, which show multiple complaints of low back pain for several months.  The Veteran was afforded an additional VA examination in March 2013 where she was diagnosed with lumbar spine strain, but no opinion as to etiology was provided.  The Board also notes that the Veteran testified during the May 2014 hearing that she continued to have back pain after service.  The September 2011 VA opinion fails to discuss the Veteran's contentions as to onset and continuity of symptomatology.   Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (holding that the VA examiner's opinion was inadequate where the examiner impermissibly ignored the appellant's lay assertions that he had sustained a back injury during service).  In light of the above deficiencies, the claim must be remanded for new examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran and her representative with a statement of the case regarding her appeal of the denial of service connection for pes planus.  They should be advised of the time period in which to perfect an appeal, and if the Veteran perfects an appeal, the claim should then be returned to the Board for further appellate consideration.

2.  Copies of all outstanding VA treatment records from the Charleston VA Medical Center, and any other VA facility identified by the Veteran, should be obtained and added to the claims folder.  The Board is particularly interested in any records from 1996 to 2001 relating to the Veteran's low back.  All attempts to obtain these records must be documented in the claims file

3.  Thereafter, schedule the Veteran for a VA spine examination with a VA examiner who has not previously examined her, to determine the etiology of any lumbar spine disability.  The claims folder should be reviewed by the examiner and that review should be indicated in the examination report.  The examiner should specifically attempt to reconcile the September 2011 VA medical opinion.  The examiner must also consider the Veteran's statements regarding the incurrence of a low back symptoms and her statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Specifically, the examiner should provide the following:

(a) Set forth all current complaints, findings and diagnoses pertaining to any low back disability. 

(b) Is it at least as likely as not (50 percent or more probability) that any diagnosed low back disability had its onset in service, within one year of active service, or is otherwise related to the Veteran's service.  The examiner should specifically discuss the service medical records documenting the evaluation and treatment for complaints pertaining to the low back and their clinical significance. 

(c) If the examiner determines that there is another etiology for any diagnosed low back disability that should be discussed in detail.
 
The examiner should set forth all examination findings, together with the complete rationale for all conclusions reached.

4.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
LESLEY A. REIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

